DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 objected to because of the following informalities: all claimed elements with number in parenthesis should be deleted.  
Claim 1 recites, “the device” in line 2. It should be corrected to “the mobile communication device”. 
Claim 2 recites, “the device” in line 1. It should be corrected to “the mobile communication device”. 
Claim 3 recites, “the device” in line 1. It should be corrected to “the mobile communication device”. 
Claim 10 recites, “the device” in line 1 and line 5. It should be corrected to “the mobile communication device”. 
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for establishing a telephone communication in claim 1; line 5. 

Further, This application also includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: memory means, processing means, communication means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must in one sentence form only. Note the format of the claims in the reference(s) cited.
Claim 1 recites the limitation "the success" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the operating system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the playback" in line 3 and “the resumption” in line 7.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss et al. (US 20110212704, hereinafter “Preiss”), and further in view of Kwatra et al. (US 11153109, hereinafter “Kwatra”).
Regarding claim 1, Preiss discloses,
Method, implemented on a mobile communication device  (i.e., mobile device 102), for detecting the success of a telephone call initiated from a web browser  of the device (The click to call function may be initiated using the mobile device 102 that has access to a network such as the Internet…..the click to call initiator may be a phone number or icon or advertisement displayed on a website accessible using, for example, a browser on a user's mobile device 102, Paras. [0023]-[0026]), the device further comprising memory means (Fig. 2; elements 224, 226), processing means connected to the memory means (Fig. 2; element 238) and provided with a time counter, and communication means connected to the processing means (The mobile device 102 includes a communication subsystem 211, which includes a receiver 212, a transmitter 214, and associated components, Paras. [0018]-[0019] and Fig. 2) and comprising means for establishing a telephone communication (The mobile devices 102 are in communication with one of the base stations 104, Fig. 1 and Para. [0015]), the method comprising an initial step of detecting, implemented by the processing means, a click event on display data of a predetermined web page displayed via the web browser (The click to call function may be initiated using the mobile device 102 that has access to a network such as the Internet…..the click to call initiator may be a phone number or icon or advertisement displayed on a website accessible using, for example, a browser on a user's mobile device 102, Paras. [0023]-[0026]), said display data relating to a telephone number (there may be a phone number embedded or displayed within an advertising slogan or logo which, when selected, Para. [0025]), and a step of establishing a telephone communication between said mobile communication device and a terminal corresponding to said telephone number (This click to call function may be used to initiate communication between the mobile device 102 and the third party 304 via a communications network. The third party 304 may, for example, be the advertiser or a service provider described or referred to in the displayed advertisement, Para. [0025]), 
However, Preiss does not explicitly disclose, “processing means provided with a time counter and characterized in that the method further comprises the following steps implemented by the processing means: initializing said time counter when the click event is detected; detecting a predetermined event which is pre-stored in the memory means; stopping said time counter when said predetermined event is detected; if the duration recorded by said time counter is within a predetermined time interval, determining that the telephone call was successful.”
In a similar of endeavor, Kwatra discloses, “processing means provided with a time counter (A timer may be used to monitor and maintain a duration of the conference call (e.g., a start time and an end time) for one or more scheduled conference calls/events, Col. 13; lines 21-35) and characterized in that the method further comprises the following steps implemented by the processing means: initializing said time counter when the click event is detected (A timer may be used to monitor and maintain a duration of the conference call (e.g., a start time and an end time) for one or more scheduled conference calls/events, Col. 13; lines 21-35); detecting a predetermined event  which is pre-stored in the memory means (scheduled conference calls/events); stopping said time counter when said predetermined event is detected; if the duration recorded by said time counter is within a predetermined time interval, determining that the telephone call was successful (A timer may be used to monitor and maintain a duration of the conference call (e.g., a start time and an end time) for one or more scheduled conference calls/events. Upon expiration of a predetermined amount of time such as, a period of detected silence, the connection/disconnection component 420 may determine users 480 and/or 485 have failed to respond and may also determine a physical or virtual presence and/or a physical or virtual absence of the users 480 and/or 485, Col. 13; line 21-65 ).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Preiss by specifically providing processing means provided with a time counter and characterized in that the method further comprises the following steps implemented by the processing means: initializing said time counter when the click event is detected, detecting a predetermined event which is pre-stored in the memory means, stopping said time counter when said predetermined event is detected, if the duration recorded by said time counter is within a predetermined time interval, determining that the telephone call was successful, as taught by Kwatra for the purpose of implementing intelligent teleconference operations in an Internet of Things (IoT) computing environment using a computing processor (Col. 1; lines 9-14).
Regarding claim 2, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 1), however Preiss does not explicitly disclose, “characterized in that the device further comprises an operating system, and in that the method further comprises, after the step of initializing the time counter, a step which is implemented by the operating system and consists in foregrounding the process related to reestablishing a telephone communication.”
In a similar field of endeavor, Kwatra discloses, “characterized in that the device further comprises an operating system, and in that the method further comprises, after the step of initializing the time counter, a step which is implemented by the operating system and consists in foregrounding the process related to reestablishing a telephone communication (After fetching the number from the contacts or the calendar, a user (e.g., users 480 and/or 485) may be enabled to join in/connect to the conference call. In one aspect, the conference call, and/or devices 460 and/or 470, may be initially set to a silent mode (e.g., placed on mute) until a time of the meeting is scheduled to start, Col. 13; lines 8-40).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Preiss by specifically providing characterized in that the device further comprises an operating system, and in that the method further comprises, after the step of initializing the time counter, a step which is implemented by the operating system and consists in foregrounding the process related to reestablishing a telephone communication, as taught by Kwatra for the purpose of implementing intelligent teleconference operations in an Internet of Things (IoT) computing environment using a computing processor (Col. 1; lines 9-14).
Regarding claim 3, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 1), however Preiss does not explicitly disclose, “ characterized in that the device further comprises an operating system, and in that the method further comprises, after the step of initializing the time counter, a step  which is implemented by the operating system and consists in backgrounding the process related to the web browser.”
In a similar field of endeavor, Kwatra discloses, “characterized in that the device further comprises an operating system, and in that the method further comprises, after the step of initializing the time counter, a step  which is implemented by the operating system and consists in backgrounding the process related to the web browser (This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device. It is understood that the types of computing devices 54A-N shown in FIG. 2 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser), Col. 8; lines 19-39).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Preiss by specifically providing characterized in that the device further comprises an operating system, and in that the method further comprises, after the step of initializing the time counter, a step  which is implemented by the operating system and consists in backgrounding the process related to the web browser, as taught by Kwatra for the purpose of implementing intelligent teleconference operations in an Internet of Things (IoT) computing environment using a computing processor (Col. 1; lines 9-14).
Regarding claim 4, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 1), however Preiss does not explicitly disclose, “characterized in that the method further comprises, after the step of initializing the time counter, a step  which is implemented by the operating system  and consists in inhibiting any triggering of an event within the web browser.”
In a similar field of endeavor, Kwatra discloses, “characterized in that the method further comprises, after the step of initializing the time counter, a step  which is implemented by the operating system  and consists in inhibiting any triggering of an event within the web browser (The connection/disconnection component 420 may cognitively initiate or terminate a communication connection for a conference call session with one or more users according to one or more parameters associated with a user profile, a schedule of the one or more users, activities of daily living (“ADL”), one or more contextual factors, or a combination thereof. It should be noted that a conference call, for example, may include multiples users at one or more physical or virtual locations that may use IoT device 470 and/or 460, Col. 12; lines 1-22).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Preiss by specifically providing characterized in that the method further comprises, after the step of initializing the time counter, a step  which is implemented by the operating system  and consists in inhibiting any triggering of an event within the web browser, as taught by Kwatra for the purpose of implementing intelligent teleconference operations in an Internet of Things (IoT) computing environment using a computing processor (Col. 1; lines 9-14).
Regarding claim 5, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 3), in addition Kwatra discloses, “characterized in that said predetermined event is either foregrounding of the process related to the web browser  by the operating system, or a user interaction event (The connection/disconnection component 420 may cognitively initiate or terminate a communication connection for a conference call session with one or more users according to one or more parameters associated with a user profile, a schedule of the one or more users, activities of daily living (“ADL”), one or more contextual factors, or a combination thereof. It should be noted that a conference call, for example, may include multiples users at one or more physical or virtual locations that may use IoT device 470 and/or 460, Col. 12; lines 1-22).”
Regarding claim 7, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 1), further Preiss discloses, “characterized in that the method further comprises, after the step  of determining that the telephone call was successful, a step which is implemented by the processing means and consists in storing said duration as the duration of the call in the memory means (If the communication between the mobile device 302 and the third-party 304 is disconnected then, at step 516, the agent 402 may communicate the logged information to the collection server 404. Optionally, the agent 402 may monitor the duration of the call and may log the duration after the call is disconnected. This logging of the duration of the call occurs before the optional step 516 of communicating the logged information to the collection server 404, Paras. [0047]-[0050]).”
	Regarding claim 9, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 1), further Preiss discloses, “however Preiss does not explicitly disclose, “characterized in that the method further comprises, simultaneously with the initial step of detecting a click event, a step in which the processing means  initiate the playback of an empty sound, which empty sound is pre-stored in the memory means in that the method comprises, simultaneously with the step  of establishing a telephone call, a step in which the processing means pause the playback of the empty sound, and in that, in the step  of detecting a predetermined event, said predetermined event is the resumption by the processing means of the playback of the empty sound.”
	In a similar field of endeavor, Kwatra discloses, “characterized in that the method further comprises, simultaneously with the initial step of detecting a click event, a step in which the processing means  initiate the playback of an empty sound, which empty sound is pre-stored in the memory means in that the method comprises, simultaneously with the step  of establishing a telephone call, a step in which the processing means pause the playback of the empty sound, and in that, in the step  of detecting a predetermined event, said predetermined event is the resumption by the processing means of the playback of the empty sound (A timer may be used to monitor and maintain a duration of the conference call (e.g., a start time and an end time) for one or more scheduled conference calls/events. Upon expiration of a predetermined amount of time such as, a period of detected silence, the connection/disconnection component 420 may determine users 480 and/or 485 have failed to respond and may also determine a physical or virtual presence and/or a physical or virtual absence of the users 480 and/or 485. For example, the connection/disconnection component 420 may determine the users 480 and/or 485 are physically absent from the conference call, Col. 13; lines 9-65).”
 Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Preiss by specifically providing characterized in that the method further comprises, simultaneously with the initial step of detecting a click event, a step in which the processing means  initiate the playback of an empty sound, which empty sound is pre-stored in the memory means in that the method comprises, simultaneously with the step  of establishing a telephone call, a step in which the processing means pause the playback of the empty sound, and in that, in the step  of detecting a predetermined event, said predetermined event is the resumption by the processing means of the playback of the empty sound, as taught by Kwatra for the purpose of implementing intelligent teleconference operations in an Internet of Things (IoT) computing environment using a computing processor (Col. 1; lines 9-14).
	Regarding claim 10, claim 10 corresponds to the method claims according to claim 1. Therefore, claim 10 is interpreted and rejected for the reason set forth in claim 1. 

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Preiss,  in view of Kwatra, and further in view of Fernandez Gutierrez (US 20120030039, hereinafter “Fernandez”).
	Regarding claim 6, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 5), however the combination of Preiss and Kwatra does not explicitly disclose, “characterized in that said user interaction event belongs to a predetermined list of events, said events being events programmed in JavaScript language.”	In a similar of endeavor, Fernandez discloses, “ characterized in that said user interaction event belongs to a predetermined list of events, said events being events programmed in JavaScript language (A second way of associating a SIP URI with a link, for example link 571, is through a JavaScript code that is executed when a certain event occurs on the link. For example, web page 573 can include a code in JavaScript language that is executed when the link 571 is activated, and the JavaScript code may contain information about the SIP URI of User Agent 530 and may even contain a call to an API using SIP User Agent 512 to start a communication with SIP User Agent 530, Paras. [0118]-[0123]).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Preiss and Kwatra by specifically providing characterized in that said user interaction event belongs to a predetermined list of events, said events being events programmed in JavaScript language, as taught by Fernandez for the purpose of  implementing that makes possible to establish communications using voice over IP protocols when links from a web page of an affiliated website are activated, so that the affiliated website can receive compensation when links on this website are activated (Para. [0025]).

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Preiss,  in view of Kwatra, and further in view of Oberoi et al. (US 20120069977, hereinafter “Oberoi”).
 	Regarding claim 8, the combination of Preiss and Kwatra discloses everything claimed as applied above (see claim 1), however the combination of Preiss and Kwatra does not explicitly disclose, “characterized in that the method further comprises, after the step of determining that the telephone call was successful, a step which is implemented by the processing means and consists in causing the web browser to execute a cache file for displaying a pop-up window, in particular a pop-up window comprising a satisfaction questionnaire.”
	In a similar field of endeavor, Oberoi discloses, “characterized in that the method further comprises, after the step of determining that the telephone call was successful, a step which is implemented by the processing means and consists in causing the web browser to execute a cache file for displaying a pop-up window, in particular a pop-up window comprising a satisfaction questionnaire (the notification message provides sufficient information for targets to respond to the survey, for example, a URL for a web poll, or a phone number for a dial-in poll. The notification message could additionally comprise information about the poll, such as who is conducting the poll, or the general subject matter to which it relates. In one embodiment, the list of target phone numbers could be a preexisting phone list stored on the system, or a subset of such a list (e.g. cell phone numbers). Alternatively, in one embodiment, a list of target phone numbers could be provided at the time the survey is run (e.g. via a popup window or webpage), Paras. [0159]-[0160]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Preiss and Kwatra by specifically providing characterized in that the method further comprises, after the step of determining that the telephone call was successful, a step which is implemented by the processing means and consists in causing the web browser to execute a cache file for displaying a pop-up window, in particular a pop-up window comprising a satisfaction questionnaire, as taught by Oberoi for the purpose of enabling businesses to define and conduct automated surveys quickly and efficiently via such mediums without the need for human intervention (Para. [0003]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20150088975: This disclosure is directed to methods and systems for handling a cookie by an intermediary between a server and a client. An intermediary may receive a first request from a client for a web page of a server, and may incorporate code into a first fragment of the web page to include in a modified web page for presentation at the client. The code, upon execution, may transmit a predefined request from the client. The intermediary may receive a response from the server to the first request.
	US 20040104938: the invention is related to a technique for enabling a browser to update its state upon a change between voice and visual mode. A deck of visual content cards is loaded into a visual browser, wherein one card contains a link to change from visual to voice mode. Selecting the link directs the visual browser to an update card, which has a first event handler which enters voice mode by placing a voice call to a telephone number in response to forward entry into the update card. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641